      Case 5:21-cv-01416 Document 1 Filed 08/20/21 Page 1 of 1 Page ID #:1

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:


                                                          5:21−cv−01416
                                        PLAINTIFF(S)

       v.
WARREN L MONTGOMERY

                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                     DEFENDANT(S).              ATTORNEY CASE OPENING




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:



Date Filed               Doc. No.        Title of Doc.
ERROR(S) WITH DOCUMENT:

You have attempted to open this case electronically but have failed to upload successfully the
required PDF version of any initiating document, such as a complaint or notice of removal.
You must file an initiating document within two business days of this notice or the docket for
this case number will be closed.




Other Error(s):




                                          Clerk, U.S. District Court

Dated: August 20, 2021                    By: /s/ Carmen Lujan Carmen_Lujan@cacd.uscourts.gov
                                             Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
